In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00378-CV

CAROLYN SASANO, PHD., Appellant              §   On Appeal from County Court at Law No. 1

V.                                           §   of Tarrant County (2020-004610-1)

                                             §   August 19, 2021

KIRSI NIEMELA-WALLER, PHD.,                  §   Memorandum Opinion by Justice Walker
Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s order. It is ordered that the trial court’s

order is affirmed.

      It is further ordered that appellant Carolyn Sasano shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Brian Walker
                                            Justice Brian Walker